Name: Commission Regulation (EEC) No 1042/80 of 25 April 1980 determining the amounts of the variable components and additional duties applicable from 1 May to 31 July 1980 inclusive, on the importation into the Community of goods covered by Regulation (EEC) No 1059/69
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30. 4. 80 Official Journal of the European Communities No L 1 12/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1042/80 of 25 April 1980 determining the amounts of the variable components and additional duties applicable from 1 May to 31 July 1980 inclusive, on the importation into the Community of goods covered by Regulation (EEC) No 1059/69 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products ( 1 ), as last amended by Regulation (EEC) No 152/78 ( 2 ), and in particular Articles 6 and 8 thereof, Whereas Council Regulation (EEC) No 1060/69 of 28 May 1969 (3), as last amended by Regulation (EEC) No 152/78 , fixes the quantities of the basic products considered as having been used in the manufacture of goods covered by Regulation (EEC) No 1059/69 ; Whereas the rules for calculating the variable component applicable to each of the goods covered by Regulation (EEC) No 1059/69 are laid down in Article 6 ( 1 ) and (2 ) of that Regulation ; Whereas the average threshold prices to be taken into account for the months of May, June and July 1980 for the basic products specified in Article 2 of Regulation (EEC) No 1059/69 are as follows : Cereals (in ECU/ 100 kg) Common wheat Durum wheat Rye Barley Maize Long grain husked rice Broken rice Common price 21.475 29186 20-580 19-620 19-620 41-351 24-152 H OJ No L 141 , 12. 6 . 1969 , p. 1 . ( 2) OJ No L 23 , 28 . 1 . 1978 , p. 1 . (3) OJ No L 141 , 12. 6 . 1969, p. 7 . No L 112/2 Official Journal of the European Communities 30 . 4 . 80 Milk products (in ECU/100 kg) Skimmed-milk powder Whole milk powder Butter Common price 135-540 208-630 309-900 Beet and cane sugar, solid ; molasses (in ECU/100 kg) White sugar Molasses Common price 49-280 3-870 Whereas the first subparagraph of Article 6 (3 ) of Regulation (EEC) No 1059/69 provides that where, pursuant to the Regulations on the common organization of markets , a production refund or an aid is applicable in all Member States to basic products or to products assimilated thereto under Article 3 of that Regulation, the amount of the variable component shall be calculated by reference to the price resulting from the application of those measures instead of by reference to the average threshold price; whereas Article 3 of Regulation (EEC) No 1060/69 specifies the goods to which these provisions are applicable; Whereas the first subparagraph of Article 1 ( 1 ) of Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (*), as last amended by Regulation (EEC) No 1555/79 (2), provides that Member States shall grant a production refund on maize for the manufacture of starch of 2.055 ECU per 100 kilograms; Whereas pursuant to Article 1 of Council Regulation (EEC) No 1400/78 of 20 June 1978 laying down general rules for the production refund on sugar used in the chemical industry (3 ) a production refund shall be granted for white sugar used in the manufacture of certain chemicals ; Whereas it is necessary to calculate the variable components on the basis of the prices resulting from the granting of these production refunds ; Whereas as regards the basic products specified in Article 2 of Regulation (EEC) No 1059/69 the averages, as calculated for the period comprising the months of February and March 1980 and the first 10 days of April 1980, for cif prices (excluding special cif prices), or, as the case may be, free-at-frontier prices, used in fixing the levies applicable to each such basic product, are as follows : Cereals (in ECU/100 kg) Common wheat Durum wheat Rye Barley Maize Long painhusked rice Broken rice All Member States 12-778 17-796 12-879 11-905 9-674 29141 19-972 (*) OJ No L 281 , 1 . 11 . 1975 , p. 57 . (2) OJ No L 188 , 26. 7. 1979, p. 12 . ( 3 ) OJ No L 170, 27 . 6 . 1978 , p. 9 . 30 . 4 . 80 Official Journal of the European Communities No L 112/3 Milk products (m ECU/ 100 kg) Skimmed-milk powder Whole milk powder Butter All Member States 50066 57151 85-724 Beet and cane sugar, solid ; molasses (m ECU/ 100 kg) I White sugar Molasses All Member States 39-540 10-024 Whereas the Common Customs Tariff provides in the case of certain goods covered by Regulation (EEC) No 1059/69 for a maximum duty comprising an additional duty on their sugar content expressed in terms of sucrose (ads) or on their flour content (adf); whereas the rules for calculating such additional duties are set out in Article 8 (2) and (3 ) of that Regulation ; whereas pursuant to Article 8 (4 ) of that same Regulation the Commission is to determine each quarter the amount of the additional duties and the price differences used in calculating those additional duties ; Whereas the average threshold prices for common wheat flour and for rye flour to be taken into consideration for May, June and July 1980 are as follows : (in ECU/100 kg) Common wheat flour Rye flour Common price 32-920 31-890 Whereas the average cif prices taken into account in establishing the levies applicable to the flours in question, as calculated for the period comprising the months of February and March 1980 and the first 10 days of April 1980, are as follows : fin ECU' 100 kg) Common wheat flour Rye flour All Member States 19-264 19-628 HAS ADOPTED THIS REGULATION: Article 1 For the period 1 May to 31 July 1980 inclusive, and in respect of goods covered by Regulation (EEC) No 1059/69, the variable components applicable on importation into the Community shall be as specified in ECU in Annex I. No L 112/4 Official Journal of the European Communities 30. 4 . 80 Article 2 1 . For the period 1 May to 31 July 1980 inclusive, the amounts of the additional duties as referred to in Article 8 (2) of Regulation (EEC) No 1059/69 on various kinds of sugar expressed as sucrose (ads), or on flour (adf), applicable on importation, shall be as specified in ECU in Annex II . 2. For the period 1 May to 31 July 1980 inclusive, the difference in prices for white sugar and for common wheat flour and rye flour, as referred to in Article 8 (2) (a) of Regulation (EEC) No 1059/69, to be taken into account on importation, shall be as specified in ECU in Annex III . Article 3 This Regulation shall enter into force on 1 May 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 April 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission 30 . 4 . 80 Official Journal of the European Communities No L 112/5 BILAG I  ANHANG I  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I H Variable dementer (pr. 100 kg nettovÃ ¦gt), der skal anvendes ved indfÃ ¸rsel til FÃ ¦llesskabet fra 1 . maj til og med 31. juli 1980 Bewegliche TeilbetrÃ ¤ge (pro 100 kg Eigengewicht) bei der Einfuhr in die Gemeinschaft, anwendbar vom 1. Mai bis einschlieÃ lich 31 . Juli 1980 Variable components (per 100 kg net weight) to be levied from 1 May up to and including 31 July 1980 on importation into die Community Ã lÃ ©ments mobiles (par 100 kg poids net) applicables Ã compter du 1er mai jusqu'au 31 juillet 1980 inclus, Ã l'importation dans la CommunautÃ © Elementi mobili (per 100 kg peso netto) all'importazione nella ComunitÃ validi dal 1 ° maggio al 31 luglio 1980 incluso Variabele elementen (per 100 kg nettogewicht) bij invoer in de Gemeenschap te henen van 1 mei tot en met 31 juli 1980 ( 1 ) I dette bilag er de modvÃ ¦rdier, der angives i national valuta, svarende til belÃ ¸b i ECU, kun vejledende. In diesem Anhang erfolgen die den BetrÃ ¤gen in ECU entsprechenden Wertangaben in den nationalen WÃ ¤hrungen nur zur Information. The equivalents in the national currencies of the amounts shown in ECU are given in the Annex for guidance only. Dans cette annexe, les Ã ©quivalences en monnaies nationales des montants en Ã cus ne sont donnÃ ©es qu'Ã titre d'information. Il cambio, nelle monete nazionali, degli importi espressi in ECU Ã ¨ dato solamente a titolo informativo in questo allegato. In deze bijlage is de gelijkwaardigheid van de bedragen in Ecu , uitgedrukt in nationale muntwaarde, slechts bij wijze van toelichting. P o si ti o n T ar if n u m m er t t Ã  he ad in g N o N um er o «.I n ta ri f do ua ni er co m m un V oc e de lta ta ri ff a T ar ie fn um m er In df or en de m ed le m ss ta t  Ei nf Ã ¼h re nd er M itg lie ds ta at  Im po rti ng M em be r St ate  Ã t at m em br e im po rta te ur  St at o m em br o im po rta to re  In vo er en de Li d- St aa t K il fe us 10 0 kf ! Be lg iq ue / Be lg ie FB /B fr. /1 00 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd D M /1 00 kg F ra nc e FF /'K M ) kg Ir el an d £/ 10 0 kg It al ia I.i t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd FI ./ 10 0 kg U ni te d K in gd om £/ 10 0 kg 17 .0 4 B i 8, 02 32 5, 50 61 ,9 4 22 ,3 2 44 ,6 5 5, 28 7 8 95 8 32 5, 50 22 ,4 5 4, 96 2 17 .0 4 B II 8, 08 32 8, 00 62 ,4 0 22 ,4 9 44 ,9 8 5, 32 7 9 02 5 32 8, 00 22 ,6 2 4, 99 9 17 .0 4 c: 34 ,6 8 1 40 8, 00 26 7, 85 96 ,5 3 19 3, 07 22 ,8 63 38 73 8 1 40 8, 00 97 ,0 7 21 ,4 55 17 .0 4 D Ia ) 15 ,7 0 63 7, 50 12 1, 26 43 ,7 0 87 ,4 1 10 ,3 51 17 53 7 63 7, 50 43 ,9 5 9, 71 3 17 .0 4 D Ib ) I 4, 96 20 1, 50 38 ,3 1 13 ,8 1 27 ,6 1 3, 27 0 5 54 0 20 1, 50 13 ,8 8 3, 06 9 17 .0 4 D Ib ) 2 7, 20 29 2, 50 55 ,6 1 20 ,0 4 40 ,0 8 4, 74 7 8 04 2 29 2, 50 20 ,1 5 4, 45 4 r .0 4 D Ib )3 .aa ) 9, 43 38 3, 00 72 ,8 3 26 ,2 5 52 ,5 0 6, 21 7 10 53 3 38 3, 00 26 ,4 0 5, 83 4 17 .0 4 1&gt; Ih )3 bb ) 9, 91 40 2, 50 76 ,5 4 27 ,5 8 55 ,1 7 6, 53 3 11 06 9 40 2, 50 27 ,7 4 6, 13 1 r. 04 D Ib )4 11 ,0 4 44 8, 00 85 ,2 7 30 ,7 3 61 ,4 6 7, 27 8 12 33 2 44 8, 00 30 ,9 0 6, 83 0 r .0 4 D Ib )5 10 ,7 5 43 6, 50 83 ,0 3 29 ,9 2 59 ,8 5 7, 08 7 12 00 8 43 6, 50 30 ,0 9 6, 65 1 17 .0 4 1) Ib )6 10 ,4 6 42 4, 50 80 ,7 9 29 ,1 1 58 ,2 3 6, 89 6 1 1 6 8 4 42 4, 50 29 ,2 8 6, 47 1 r .0 4 D Ib )7 9, 54 38 7, 50 73 ,6 8 26 ,5 5 53 ,1 1 6, 28 9 10 65 6 38 7, 50 26 ,7 0 5, 90 2 17 .0 4 D Ib )8 9, 25 37 5, 50 71 ,4 4 25 ,7 5 51 ,5 0 6, 09 8 10 33 2 37 5, 50 25 ,8 9 5, 72 3 17 .0 4 D II n) 41 ,9 0 1 70 1, 00 32 3, 61 11 6, 62 23 3, 27 27 ,6 23 46 80 2 1 70 1, 00 11 7, 28 25 ,9 22 17 .0 4 D il b) i 35 ,2 6 1 43 1, 50 27 2, 33 98 ,1 4 19 6, 30 23 ,2 46 39 38 5 1 43 1, 50 98 ,7 0 21 ,8 14 17 .0 4 D II b) 2 37 ,9 8 1 54 2, 00 29 3, 33 10 5, 71 21 1, 44 25 ,0 39 42 42 4 1 54 2, 00 10 6, 31 23 ,4 97 17 .0 4 D II b) 3 31 ,0 9 1 26 2, 00 24 0, 12 86 ,5 4 17 3, 09 20 ,4 97 34 72 8 1 26 2, 00 87 ,0 3 19 ,2 34 17 .0 4 D 11 b) 4 19 ,9 1 80 8, 00 15 3, 77 55 ,4 2 11 0, 84 13 ,1 26 22 23 9 80 8, 00 55 ,7 3 12 ,3 18 18 .0 6 A I 5, 84 23 7, 00 45 ,1 0 16 ,2 6 32 ,5 1 3, 85 0 6 52 3 23 7, 00 16 ,3 5 3, 61 3 18 .0 6 A II 7, 31 29 7, 00 56 ,4 6 20 ,3 5 40 ,7 0 4, 81 9 8 16 5 29 7, 00 20 ,4 6 4, 52 2 18 .0 6 A m 9, 74 39 5, 50 75 ,2 3 27 ,1 1 54 ,2 3 6, 42 1 10 88 0 39 5, 50 27 ,2 6 6, 02 6 18 .0 6 B I 10 ,9 8 44 5, 50 84 ,8 0 30 ,5 6 61 ,1 3 7, 23 9 12 26 5 44 5, 50 30 ,7 3 6, 79 3 18 .0 6 B II a) 36 ,7 9 1 49 3, 50 28 4, 14 10 2, 40 20 4, 82 24 ,2 55 41 09 4 1 49 3, 50 10 2, 98 22 ,7 61 18 .0 6 B II b) 54 ,9 7 2 23 1, 50 42 4, 55 15 3, 00 30 6, 03 36 ,2 40 61 40 1 2 23 1, 50 15 3, 87 34 ,0 08 18 .0 6 c: I 39 ,6 4 1 60 9, 00 30 6, 15 11 0, 33 22 0, 69 26 ,1 33 44 27 8 1 60 9, 00 11 0, 96 24 ,5 24 18 .0 6 C II a) I 4, 38 17 8, 00 33 ,8 3 12 ,1 9 24 ,3 8 2, 88 8 4 89 2 17 8, 00 12 ,2 6 2, 71 0 18 .0 6 C II a) 2 5, 36 21 7, 50 41 ,4 0 14 ,9 2 29 ,8 4 3, 53 4 5 98 7 ' 21 7, 50 15 ,0 0 3, 31 6 18 .0 6 C M b) 1 22 ,0 2 89 4, 00 17 0, 07 61 ,2 9 12 2, 59 14 ,5 17 24 59 6 89 4, 00 61 ,6 4 13 ,6 23 18 .0 6 C: II b) 2 29 ,5 9 1 20 1, 00 22 8, 53 82 ,3 6 16 4, 73 19 ,5 08 33 05 2 1 20 1, 00 82 ,8 3 18 ,3 06 No L 112 / 6 Official Journal of the European Communities 30 . 4 . 80 P os it io n T ar if nu m m er (X T he ad in g N o N um er o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er In df or en de me dle ms sta t- - Ei nf Ã ¼h ren de rM itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  St ato me mb ro im po rta to re  In vo ere nd e Li d- St aa t K V fe us 10 0 kg Be lg iq ue / Be lg iÃ « FB Bf r./ 10 0 kg D an m ar k D kr . 10 0 kg D eu ts ch la nd D M 10 0 kg F ra nc e FF 10 0 kg Ir el an d i/ 10 0 kg It al ia Ii f 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl ./ 10 0 kg U ni te d K in gd om i/ 10 0 kg 18 .0 6 C II b )3 38 ,2 0 1 55 0, 50 29 5, 03 10 6, 33 21 2, 67 25 ,1 84 42 66 9 1 55 0, 50 10 6, 93 23 ,6 33 18 .0 6 C II b) 4 47 ,2 8 1 91 9, 50 36 5, 16 13 1, 60 26 3, 22 31 ,1 70 52 81 2 1 91 9, 50 13 2, 34 29 ,2 50 IX .0 6 D Ia ) 60 ,8 1 2 46 8, 50 46 9, 66 16 9, 26 33 8, 54 40 ,0 90 67 92 5 2 46 8, 50 17 0, 22 37 ,6 21 18 .0 6 D Ib ) 60 ,8 1 2 46 8, 50 46 9, 66 16 9, 26 33 8, 54 40 ,0 90 67 92 5 2 46 8, 50 17 0, 22 37 ,6 21 18 .0 6 D II a) I 29 ,1 1 1 18 1, 50 22 4, 83 81 ,0 3 16 2, 06 19 ,1 91 32 5 1 6 1 18 1, 50 81 ,4 8 18 ,0 09 18 .0 6 D II a) 2 29 ,1 1 1 18 1, 50 22 4, 83 81 ,0 3 16 2, 06 19 ,1 91 32 51 6 1 18 1, 50 81 ,4 8 18 ,0 09 18 .0 6 D II b) 1 12 9, 73 5 26 6, 50 1 00 1, 95 36 1, 09 72 2, 24 85 ,5 27 14 4 90 8 5 26 6, 50 36 3, 13 80 ,2 59 18 .0 6 D II b) 2 aa ) 56 ,8 6 2 30 8, 00 43 9, 15 15 8, 26 31 6, 55 37 ,4 86 63 51 3 2 30 8, 00 15 9, 16 35 ,1 77 18 .0 6 D II b) 2 bb ) 12 9, 73 5 26 6, 50 1 00 1, 95 36 1, 09 72 2, 24 85 ,5 27 14 4 90 8 5 26 6, 50 36 3, 13 80 ,2 59 A nv en de ls e at ta ri fn um m er 21 .0 7 G V I til IX Re ge lu ng in Ta rif ni m im er 21 .0 7 C&gt; VI bi s IX U ti li za ti on of ta ri ff N o 21 .0 7 G V I to IX RÃ © gi m e de s so us -p os iti on s 21 .0 7 G VI Ã IX Ve di re gi m e de ln .2 1. 07 Ci da VI a IX Re ge lin g va n po st 21 .0 7 VI to t IX 18 .0 6 D II c) 1 30 . 4 . 80 Official Journal of the European Communities No L 112 / 7 18 .0 6 P II c) 2 A nv en de ls e af ta ri fn um m er 21 .0 7 ( ¡ V I til IX Re ge lu ng in Ta rif nu m m er 21 .0 7 (i VI bi s IX U til iz at io n of ta ri ff N o 21 .0 7 G V I to IX Re gi m e de s so us -p os iti on s 21 .0 7 Ci VI Ã IX Ve di re gi m e de l n. 21 .0 7 Ci da VI a IX Re ge lin g va n po st 21 .0 7 G VI to t IX 19 .0 2 A I 19 .0 2 A II 19 .0 2 B I 15 ,0 4 12 ,2 7 19 ,3 7 2, 17 6, 56 9, 97 4, 35 9, 21 61 0, 50 49 8, 00 78 6, 50 88 ,0 0 26 6, 50 40 4, 50 17 6, 50 37 4, 00 11 6, 16 94 ,7 7 14 9, 60 16 ,7 6 50 ,6 7 77 ,0 0 33 ,6 0 71 ,1 3 41 ,8 6 34 ,1 5 53 ,9 1 6, 04 18 ,2 6 27 ,7 5 12 ,1 1 25 ,6 4 83 ,7 3 68 ,3 1 10 7, 84 12 ,0 8 36 ,5 2 55 ,5 1 24 ,2 2 51 ,2 7 9, 91 5 8, 08 9 12 ,7 70 1, 43 1 4, 32 5 6, 57 3 2, 86 8 6, 07 2 16 80 0 13 70 6 21 6 3 6 2 42 4 7 32 8 11 13 6 4 85 9 10 28 8 61 0, 50 49 8, 00 78 6, 50 88 ,0 0 26 6, 50 40 4, 50 17 6, 50 37 4, 00 42 ,1 0 34 .3 5 54 ,2 2 6, 07 18 .3 6 27 ,9 1 12 ,1 8 25 ,7 8 9, 30 5 7, 59 1 11 ,9 83 1, 34 2 4, 05 8 6, 16 8 2, 69 1 5, 69 8 19 .0 2 B II a) I aa ) 19 .0 2 B II a) Ib b) II 19 .0 2 B II a) J bb )2 2 19 .0 2 B II a) 2 aa ) 19 .0 2 B II a) 2 bb ) P os it io n T ar if nu m m er C'( .'T he ad in g N o N um Ã ©r o til l ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er In df or en de m ed lem ss tat  Ei nf Ã ¼h re nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at m em br e im po rta te ur  St ato m em br o im po rta to re  In vo er en de li d- St aa t K i: fa is to o kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k ' Dk r./ 10 0 kg D eu ts ch la nd D M /1 00 kg F ra nc e FF /I 00 kg Ir el an d £/ 10 0 kg It al ia Li t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl ./ 10 0 kg U ni te d K in gd om i/ 10 0 kg 19 .0 2 B II a) 3 aa ) 5, 19 21 0, 50 40 ,0 8 14 ,4 5 28 ,8 9 3, 42 2 5 79 7 21 0, 50 14 ,5 3 3, 21 1 19 .0 2 B II a) 3 bb ) 6, 86 27 8, 50 52 ,9 8 19 ,0 9 38 ,1 9 4, 52 3 7 66 3 27 8, 50 19 ,2 0 4, 24 4 19 .0 2 B II a) 4 aa ) 9, 42 38 2, 50 72 ,7 5 26 ,2 2 52 ,4 4 6, 21 0 10 52 2 . 38 2, 50 26 ,3 7 5, 82 8 19 .0 2 B II a) 4 bb ) 10 ,8 1 43 9, 00 83 ,4 9 30 ,0 9 60 ,1 8 7, 12 7 12 07 5 43 9, 00 30 ,2 6 6, 68 8 19 .0 2 B H a) 5 aa ) 14 ,3 5 58 2, 50 11 0, 83 39 ,9 4 79 ,8 9 9, 46 1 16 02 9 58 2, 50 40 ,1 7 8, 87 8 19 .0 2 B II a) 5 bb ) 14 ,5 1 58 9, 00 11 2, 07 40 ,3 9 80 ,7 8 9, 56 6 16 20 8 58 9, 00 40 ,6 2 8, 97 7 19 .0 2 B II a) b aa ) 10 ,8 1 43 9, 00 83 ,4 9 30 ,0 9 60 ,1 8 7, 12 7 12 07 5 43 9, 00 30 ,2 6 6, 68 8 19 .0 2 B II a) 6 bb ) 14 ,5 1 58 9, 00 11 2, 07 40 ,3 9 80 ,7 8 9, 56 6 16 20 8 58 9, 00 40 ,6 2 8, 97 7 19 .0 2 B II a) 7 14 ,9 1 60 5, 50 11 5, 16 41 ,5 0 83 ,0 1 9, 83 0 16 65 4 60 5, 50 41 ,7 4 9, 22 4 19 .0 2 B II h) I 24 ,7 5 1 00 4, 50 19 1, 15 68 ,8 9 13 7, 79 16 ,3 17 27 64 6 1 00 4, 50 69 ,2 8 15 ,3 12 19 .0 2 B II h) 2 48 ,1 3 1 95 4, 00 .3 71 ,7 3 13 3, 97 26 7, 95 31 ,7 31 53 76 1 1 95 4, 00 13 4, 72 29 ,7 76 19 .0 3 A 19 ,0 2 77 2, 00 14 6, 90 52 ,9 4 10 5, 89 12 ,5 39 21 24 5 77 2, 00 53 ,2 4 11 ,7 67 19 .0 3 B I 19 ,0 2 77 2, 00 14 6, 90 52 ,9 4 10 5, 89 12 ,5 39 21 24 5 77 2, 00 53 ,2 4 11 ,7 67 19 .0 3 B II 17 ,2 2 69 9, 00 13 3, 00 47 ,9 3 95 ,8 7 11 ,3 53 19 23 5 69 9, 00 48 ,2 0 10 ,6 53 19 .0 4 12 ,7 0 51 5, 50 98 ,0 9 35 ,3 5 70 ,7 0 8, 37 3 14 18 6 51 5, 50 35 ,5 5 7, 85 7 19 .0 5 A 21 ,1 8 86 0, 00 16 3, 58 58 ,9 5 11 7, 91 13 ,9 63 23 65 8 86 0, 00 59 ,2 9 13 ,1 03 19 .0 5 B 21 ,2 5 86 2, 50 16 4, 12 59 ,1 5 11 8, 30 14 ,0 09 23 73 6 86 2, 50 59 ,4 8 13 ,1 47 19 .0 5 c: 21 ,8 7 88 8, 00 16 8, 91 60 ,8 7 12 1, 76 14 ,4 18 24 42 9 88 8, 00 61 ,2 2 13 ,5 30 19 .0 7 A 10 ,7 8 43 7, 50 83 ,2 6 30 ,0 1 60 ,0 1 7, 10 7 12 04 1 43 7, 50 30 ,1 7 6, 66 9 19 .0 7 B 14 ,6 1 59 3, 00 11 2, 84 40 ,6 7 81 ,3 4 9, 63 2 16 31 9 59 3, 00 40 ,9 0 9, 03 9 19 .0 7 c: 50 ,8 2 2 06 3, 00 39 2, 50 14 1, 45 28 2, 93 33 ,5 04 56 76 6 2 06 3, 00 14 2, 25 31 ,4 40 19 .0 7 D I 6, 52 26 4, 50 50 ,3 6 18 ,1 5 36 ,3 0 4, 29 8 7 28 3 26 4, 50 18 ,2 5 4, 03 4 19 .0 7 D II 11 ,5 7 46 9, 50 89 ,3 6 32 ,2 0 64 ,4 1 7, 62 8 12 92 4 46 9, 50 32 ,3 9 7, 15 8 19 .0 8 A I 9, 34 37 9, 00 72 ,1 4 26 ,0 0 52 ,0 0 6, 15 8 10 43 3 37 9, 00 26 ,1 4 5, 77 8 19 .0 8 A II 9, 56 38 8, 00 73 ,8 4 26 ,6 1 53 ,2 2 6, 30 3 10 67 9 38 8, 00 26 ,7 6 5, 91 4 19 .0 8 A Il i 9, 78 39 7, 00 75 ,5 3 27 ,2 2 54 ,4 5 6, 44 8 10 92 4 39 7, 00 27 ,3 8 6, 05 0 19 .0 8 B la ) 4, 87 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 44 0 19 7, 50 13 ,6 3 3, 01 3 19 .0 8 B Ih ) 8, 77 35 6, 00 67 ,7 3 24 ,4 1 48 ,8 2 5, 78 2 9 79 6 35 6, 00 24 ,5 5 5, 42 6 19 .0 8 B II a; 4, 87 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 4 4 0 ' 19 7, 50 13 ,6 3 3, 01 3 No L 112 / 8 Official journal of the European Communities 30 . 4 . 80 30 . 4 . 80 Official journal of the European Communities No L 112 / 9 P os it io n T ar if nu m m er C C T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er In df Ã ¸r en de me dle ms sta t  Ei nf Ã ¼h ren de rM itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  St ato me mb ro im po rta to re  In vo ere nd e Li d- St aa t EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd DM /1 00 kg F ra nc e FF /1 00 kg Ir el an d £/ 10 0 kg It al ia Li t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl ./ 10 0 kg U ni te d K in gd om £/ 10 0 kg 19 .0 8 B II b) 1 7, 31 29 7, 00 56 ,4 6 20 ,3 5 40 ,7 0 4, 81 9 8 16 5 29 7, 00 20 ,4 6 4, 52 2 19 .0 8 B II b) 2 34 ,2 1 1 38 9, 00 26 4, 22 95 ,2 2 19 0, 46 22 ,5 54 38 21 3 1 38 9, 00 95 ,7 6 21 ,1 64 19 .0 8 B II c) 1 8, 28 33 6, 00 63 ,9 5 23 ,0 5 46 ,1 0 5, 45 9 9 24 9 33 6, 00 23 ,1 8 5, 12 3 19 .0 8 B II c) 2 35 ,1 8 1 42 8, 00 27 1, 71 97 ,9 2 19 5, 86 23 ,1 93 39 29 6 14 28 ,00 * 98 ,4 7 21 ,7 64 19 .0 8 B II d) 1 9, 74 39 5, 50 75 ,2 3 27 ,1 1 54 ,2 3 6, 42 1 10 88 0 39 5, 50 27 ,2 6 6, 02 6 19 .0 8 B II d) 2 36 ,6 4 1 48 7, 50 28 2, 98 10 1, 98 20 3, 98 24 ,1 56 40 92 7 1 48 7, 50 10 2, 56 22 ,6 68 19 .0 8 B III a) 1 8, 52 34 6, 00 65 ,8 0 23 ,7 1 47 ,4 3 5, 61 7 9 51 7 34 6, 00 23 ,8 5 5, 27 1 19 .0 8 B III a) 2 42 ,1 5 1 71 1, 00 32 5, 54 11 7, 32 23 4, 66 27 ,7 88 4 7 08 2 1 71 1, 00 11 7, 98 26 ,0 77 19 .0 8 B III b) 1 9, 98 40 5, 00 77 ,0 8 27 ,7 8 55 ,5 6 6, 58 0 11 14 8 40 5, 00 27 ,9 4 6, 17 4 19 .0 8 B III b) 2 36 ,8 9 1 49 7, 50 28 4, 92 10 2, 68 20 5, 38 24 ,3 20 41 20 6 1 49 7, 50 10 3, 26 22 ,8 22 19 .0 8 B III c) 1 12 ,4 2 50 4, 00 95 ,9 2 34 ,5 7 69 ,1 5 8, 18 8 13 87 3 50 4, 00 34 ,7 7 7, 68 4 19 .0 8 B III c) 2 37 ,0 1 1 50 2, 50 28 5, 84 10 3, 01 20 6, 04 24 ,4 00 . 41 3 4 0 1 50 2, 50 10 3, 60 22 ,8 97 19 .0 8 B IV a) 1 12 ,1 8 49 4, 50 94 ,0 7 33 ,9 0 67 ,8 1 8, 03 0 13 60 5 49 4, 50 34 ,0 9 7, 53 5 19 .0 8 B IV a) 2 30 ,1 1 1 22 2, 50 23 2, 55 83 ,8 1 16 7, 63 19 ,8 51 33 63 3 1 22 2, 50 84 ,2 8 18 ,6 28 19 .0 8 B IV b) 1 12 ,4 2 50 4, 00 95 ,9 2 34 ,5 7 69 ,1 5 8, 18 8 13 87 3 50 4, 00 34 ,7 7 7, 68 4 19 .0 8 B IV b) 2 38 ,0 5 1 54 4, 50 29 3, 87 10 5, 91 21 1, 83 25 ,0 85 42 50 2 1 54 4, 50 10 6, 51 23 ,5 40 19 .0 8 B V a) 14 ,6 1 59 3, 00 11 2, 84 40 ,6 7 81 ,3 4 9, 63 2 16 31 9 59 3, 00 40 ,9 0 9, 03 9 19 .0 8 B V b) 14 ,3 7 58 3, 50 11 0, 98 40 ,0 0 80 ,0 0 9, 47 4 16 05 1 58 3, 50 40 ,2 2 8, 89 0 21 .0 2 C II 10 ,5 7 42 9, 00 81 ,6 4 29 ,4 2 58 ,8 5 6, 96 8 11 80 7 42 9, 00 29 ,5 9 6, 53 9 21 .0 2 D II 18 ,9 0 76 7, 00 14 5, 97 52 ,6 1 10 5, 22 12 ,4 60 21 11 1 76 7, 00 52 ,9 0 11 ,6 93 21 .0 6 A ll a) I l I l I I | | I I \ I I \ 21 .0 6 A ll b) I l I l I I I l I I I 21 .0 7 A I 9, 95 40 4, 00 76 ,8 5 27 ,6 9 55 ,3 9 6, 56 0 11 11 4 40 4, 00 27 ,8 5 6, 15 6 21 .0 7 A ll 21 ,2 5 86 2, 50 16 4, 12 59 ,1 5 11 8, 30 14 ,0 09 23 73 6 86 2, 50 59 ,4 8 13 ,1 47 21 .0 7 A II I 19 ,8 2 80 4, 50 15 3, 08 55 ,1 7 11 0, 34 13 ,0 67 22 13 9 80 4, 50 55 ,4 8 12 ,2 62 21 .0 7 B I 7, 52 30 5, 50 58 ,0 8 20 ,9 3 41 ,8 7 4, 95 8 8 4 0 0 30 5, 50 21 ,0 5 4, 65 2 21 .0 7 B II a) 4, 67 18 9, 50 36 ,0 7 13 ,0 0 26 ,0 0 3, 07 9 5 21 6 18 9, 50 , 13 ,0 7 2, 88 9 21 .0 7 B II b) 13 ,2 1 53 6, 50 10 2, 03 36 ,7 7 73 ,5 4 8, 70 9 14 75 6 53 6, 50 36 ,9 8 8, 17 2 21 .0 7 C I 10 ,9 8 44 5, 50 84 ,8 0 30 ,5 6 61 ,1 3 7, 23 9 12 26 5 44 5, 50 30 ,7 3 6, 79 3 P os it io n T ar if nu m m er C C T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er Ind fÃ ¸r en de me dle ms sta t  Ei nfÃ ¼ hre nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  Sta to me mb ro im po rta tor e Inv oe ren de Li d-S taa t EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd D M /1 00 kg F ra nc e FF /1 00 kg Ir el an d £/ 10 0 kg It al ia Li t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd F1 ./ 10 0 kg U ni te d K in gd om £/ 10 0 kg 21 .0 7 C II a) 36 ,7 9 1 49 3, 50 28 4, 14 10 2, 40 20 4, 82 24 ,2 55 41 09 4 1 49 3, 50 10 2, 98 22 ,7 61 21 .0 7 C II b) 54 ,9 7 2 23 1, 50 42 4, 55 15 3, 00 30 6, 03 36 ,2 40 61 40 1 2 23 1, 50 15 3, 87 34 ,0 08 21 .0 7 D Ia )1 76 ,9 3 3 12 3, 00 59 4, 16 21 4, 13 42 8, 29 50 ,7 18 85 93 1 3 12 3, 00 21 5, 34 47 ,5 94 21 .0 7 D Ia )2 13 6, 33 5 53 4, 50 1 05 2, 93 37 9, 46 75 8, 98 89 ,8 78 15 2 28 1 5 53 4, 50 38 1, 61 84 ,3 42 21 .0 7 D lb )1 6, 84 27 7, 50 52 ,8 3 19 ,0 4 38 ,0 8 4, 50 9 7 64 0 27 7, 50 19 ,1 5 4, 23 2 21 .0 7 D Ib )2 16 ,6 6 67 6, 50 12 8, 67 46 ,3 7 92 ,7 5 10 ,9 83 18 60 9 67 6, 50 46 ,6 3 10 ,3 07 21 .0 7 D Ib )3 12 1, 18 4 91 9, 50 93 5, 92 33 7, 29 67 4, 64 79 ,8 90 13 5 35 8 4 91 9, 50 33 9, 20 74 ,9 69 21 .0 7 D II a) 1 85 ,4 7 3 46 9, 50 66 0, 12 23 7, 90 47 5, 83 56 ,3 48 95 ,4 70 3 46 9, 50 23 9, 24 52 ,8 77 21 .0 7 D II a) 2 12 3, 94 5 03 1, 50 95 7, 24 ' 34 4, 98 69 0, 00 81 ,7 10 13 8 44 1 5 03 1, 50 34 6, 93 76 ,6 77 21 .0 7 D II a) 3 15 8, 13 6 41 9, 50 1 22 1, 30 44 0, 14 88 0, 35 10 4, 25 0 17 6 63 1 6 41 9, 50 44 2, 63 97 ,8 29 21 .0 7 D II a) 4 22 6, 51 9 19 5, 00 1 74 9, 42 63 0, 47 1 26 1, 04 14 9, 33 1 25 3 01 2 9 19 5, 00 63 4, 03 14 0, 13 3 21 .0 7 D II b) 15 1, 48 6 14 9, 50 1 16 9, 94 42 1, 63 84 3, 33 99 ,8 66 16 9 20 3 6 14 9, 50 42 4, 01 93 ,7 15 21 .0 7 E 90 ,8 9 3 68 9, 50 70 1, 98 25 2, 98 50 6, 01 59 ,9 21 10 1 52 4 3 68 9, 50 25 4, 41 56 ,2 30 21 .0 7 G Ia )2 aa ) 4, 87 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 44 0 19 7, 50 13 ,6 3 3, 01 3 21 .0 7 G Ia )2 bb ) 7, 31 29 7, 00 56 ,4 6 20 ,3 5 40 ,7 0 4, 81 9 8 16 5 29 7, 00 20 ,4 6 4, 52 2 21 .0 7 G Ia )2 cc ) 9, 74 39 5, 50 75 ,2 3 27 ,1 1 54 ,2 3 6, 42 1 10 88 0 39 5, 50 27 ,2 6 6, 02 6 21 .0 7 G lb ) 1 1, 36 55 ,0 0 10 ,5 0 3, 79 7, 57 0, 89 7 1 51 9 55 ,0 0 3, 81 0, 84 1 21 .0 7 G Ib )2 aa ) 5, 84 23 7, 00 45 ,1 0 16 ,2 6 32 ,5 1 3, 85 0 6 52 3 23 7, 00 16 ,3 5 3, 61 3 21 .0 7 G Ib )2 bb ) 8, 28 33 6, 00 63 ,9 5 23 ,0 5 46 ,1 0 5, 45 9 9 24 9 33 6, 00 23 ,1 8 5, 12 3 21 .0 7 G lb )2 cc ) 10 ,7 1 43 5, 00 82 ,7 2 29 ,8 1 59 ,6 3 7, 06 1 11 96 3 43 5, 00 29 ,9 8 6, 62 6 21 .0 7 G Ic ) 1 2, 44 99 ,0 0 18 ,8 5 6, 79 13 ,5 8 1, 60 9 2 72 5 99 ,0 0 6, 83 1, 51 0 21 .0 7 G Ic )2 aa ) 7, 31 29 7, 00 56 ,4 6 20 ,3 5 40 ,7 0 4, 81 9 8 16 5 29 7, 00 20 ,4 6 4, 52 2 21 .0 7 G Ic )2 bb ) 9, 74 39 5, 50 75 ,2 3 27 ,1 1 54 ,2 3 6, 42 1 10 88 0 39 5, 50 27 ,2 6 6, 02 6 21 .0 7 G Ic )2 cc ) 11 ,5 7 46 9, 50 89 ,3 6 32 ,2 0 64 ,4 1 7, 62 8 12 92 4 46 9, 50 32 ,3 9 7, 15 8 21 .0 7 G Id )1 4, 38 17 8, 00 33 ,8 3 12 ,1 9 24 ,3 8 2, 88 8 4 89 2 17 8, 00 12 ,2 6 2, 71 0 21 .0 7 G Id )2 aa ) 9, 25 37 5, 50 71 ,4 4 25 ,7 5 51 ,5 0 6, 09 8 10 33 2 37 5, 50 25 ,8 9 5, 72 3 21 .0 7 G Id )2 bb ) 11 ,0 8 45 0, 00 85 ,5 8 30 ,8 4 61 ,6 9 7, 30 5 12 37 6 45 0, 00 31 ,0 1 6, 85 5 21 .0 7 G Ie ) 1 7, 79 31 6, 00 60 ,1 7 21 ,6 8 43 ,3 7 5, 13 6 8 70 1 31 6, 00 21 ,8 1 4, 81 9 21 .0 7 G Ie )2 10 ,2 3 41 5, 50 79 ,0 1 28 ,4 7 56 ,9 5 6, 74 4 11 42 7 41 5, 50 28 ,6 4 6, 32 9 No L 112 / 10 Official Journal of the European Communities 30 . 4 . 80 30 . 4 . 80 Official Tournai of the European Communities No L 112 / 11 1 P o si ti o n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er In df Ã ¸r en de m ed le m ss ta t  Ei nf Ã ¼h re nd er M itg lie ds ta at  Im po rti ng M em be rS tat e  Ã t at m em br e im po rta te ur  St at o m em br o im po rta to re  In vo er en de lid -S ta at EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd DM /1 00 kg F ra nc e FF /1 00 kg Ir el an d £/ 10 0 kg It al ia Li t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl ./ 10 0 kg U ni te d K in gd om £/ 10 0 kg 21 .0 7 G If ) 9, 25 37 5, 50 71 ,4 4 25 ,7 5 51 ,5 0 6, 09 8 10 33 2 37 5, 50 25 ,8 9 5, 72 3 21 .0 7 G II a) 1 30 ,3 0 1 23 0, 00 23 4, 02 84 ,3 4 16 8, 69 19 ,9 76 33 84 5 1 23 0, 00 84 ,8 1 18 ,7 45 21 .0 7 G II a) 2 aa ) 35 ,1 7 1 42 7, 50 27 1, 63 97 ,8 9 19 5, 80 23 ,1 87 39 28 5 1 42 7, 50 98 ,4 5 21 ,7 58 21 .0 7 G II a) 2 bb ) 37 ,6 0 1 52 6, 50 29 0, 40 10 4, 66 20 9, 33 24 ,7 89 41 9 9 9 1 52 6, 50 10 5, 25 23 ,2 62 21 .0 7 G II a) 2 cc ) 40 ,0 4 1 62 5, 50 30 9, 24 11 1, 45 22 2, 91 26 ,3 97 - 44 72 5 1 62 5, 50 11 2, 08 24 ,7 71 21 .0 7 G II b) 1 31 ,6 6 1 28 5, 00 24 4, 52 88 ,1 2 17 6, 26 20 ,8 72 35 36 4 1 28 5, 00 88 ,6 2 19 ,5 87 21 .0 7 G II b) 2 aa ) 36 ,1 4 1 46 7, 00 27 9, 12 10 0, 59 20 1, 20 23 ,8 26 40 36 8 1 46 7, 00 10 1, 16 22 ,3 58 21 .0 7 G II b) 2 bb ) 38 ,5 8 1 56 6, 00 29 7, 97 10 7, 38 21 4, 78 25 ,4 35 43 09 4 1 56 6, 00 10 7, 99 23 ,8 68 21 .0 7 G II c) 1 32 ,7 3 1 32 8, 50 25 2, 79 91 ,1 0 18 2, 22 21 ,5 78 36 55 9 1 32 8, 50 91 ,6 2 20 ,2 49 21 .0 7 G II c) 2 aa ) 37 ,6 0 1 52 6, 50 29 0, 40 10 4, 66 20 9, 33 24 ,7 89 41 99 9 1 52 6, 50 10 5, 25 23 ,2 62 21 .0 7 G II c) 2 bb ) 39 ,4 3 1 60 0, 50 30 4, 53 10 9, 75 21 9, 52 25 ,9 95 44 04 3 1 60 0, 50 11 0, 37 24 ,3 94 21 .0 7 G II d) 1 34 ,6 8 1 40 8, 00 26 7, 85 96 ,5 3 19 3, 07 22 ,8 63 38 73 8 1 40 8, 00 97 ,0 7 21 ,4 55 21 .0 7 G II d) 2 38 ,9 4 1 58 1, 00 30 0, 75 10 8, 39 21 6, 79 25 ,6 72 43 49 6 1 58 1, 00 10 9, 00 24 ,0 91 21 .0 7 G II e) 37 ,6 0 1 52 6, 50 29 0, 40 10 4, 66 20 9, 33 24 ,7 89 41 99 9 1 52 6, 50 10 5, 25 23 ,2 62 21 .0 7 G III a) 1 60 ,5 9 2 45 9, 50 46 7, 96 16 8, 65 33 7, 32 39 ,9 45 67 67 9 2 45 9, 50 16 9, 60 37 ,4 85 21 .0 7 G III a) 2 aa ) 65 ,4 6 2 65 7, 50 50 5, 57 18 2, 20 36 4, 43 43 ,1 56 73 11 9 2 65 7, 50 18 3, 23 40 ,4 97 21 .0 7 G III a) 2 bb ) 67 ,9 0 2 75 6, 50 52 4, 42 18 8, 99 37 8, 02 44 ,7 64 75 84 4 2 75 6, 50 19 0, 06 42 ,0 07 21 .0 7 G III b) 1 61 ,9 6 2 51 5, 50 47 8, 54 17 2, 46 34 4, 95 40 ,8 48 69 20 9 2 51 5, 50 17 3, 43 38 ,3 32 21 .0 7 G III b) 2 66 ,4 4 2 69 7, 00 51 3, 14 18 4, 93 36 9, 89 43 ,8 02 74 21 3 2 69 7, 00 18 5, 97 41 ,1 04 21 .0 7 G III c) 1 63 ,0 3 2 55 8, 50 48 6, 80 17 5, 44 35 0, 90 41 ,5 54 70 40 5 2 55 8, 50 17 6, 43 38 ,9 94 21 .0 7 G III c) 2 67 ,2 9 2 73 1, 50 51 9, 71 18 7, 30 37 4, 62 44 ,3 62 75 16 3 2 73 1, 50 18 8, 35 41 ,6 30 21 .0 7 G III d) 1 64 ,9 7 2 63 7, 50 50 1, 79 18 0, 84 36 1, 70 42 ,8 33 72 57 1 2 63 7, 50 18 1, 86 40 ,1 94 21 .0 7 G III d) 2 66 ,8 0 2 71 2, 00 51 5, 92 18 5, 93 37 1, 89 44 ,0 39 74 6 1 6 2 71 2, 00 18 6, 98 41 ,3 26 21 .0 7 G III e) 66 ,4 4 2 69 7, 00 51 3, 14 18 4, 93 36 9, 89 43 ,8 02 74 21 3 2 69 7, 00 18 5, 97 41 ,1 04 21 .0 7 G IV a) 1 90 ,8 9 3 68 9, 50 70 1, 98 25 2, 98 50 6, 01 59 ,9 21 10 1 52 4 3 68 9, 50 25 4, 41 56 ,2 30 21 .0 7 G IV a) 2 95 ,7 6 3 88 7, 50 73 9, 59 26 6, 54 53 3, 12 63 ,1 32 10 6 96 4 3 88 7, 50 26 8, 05 59 ,2 43 21 .0 7 G IV b) 1 92 ,2 5 3 74 5, 00 71 2, 48 25 6, 77 51 3, 58 60 ,8 18 10 3 04 3 3 74 5, 00 25 8, 22 57 ,0 71 21 .0 7 G IV b) 2 95 ,3 8 3 87 2, 00 73 6, 66 26 5, 48 53 1, 00 62 ,8 81 10 6 53 9 3 87 2, 00 26 6, 98 59 ,0 08 21 .0 7 G IV c) 93 ,3 2 3 78 8, 50 72 0, 75 25 9, 75 51 9, 54 61 ,5 23 10 4 23 8 3 78 8, 50 26 1, 22 57 ,7 33 P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er In df Ã ¸r en de m ed lem ss tat  Ei nf Ã ¼h re nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at m em br e im po rta te ur  St ato m em br o im po rta to re  In vo er en de Li d- St aa t EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd D M /1 00 kg F ra nc e FF /1 00 kg Ir el an d £/ 10 0 kg It al ia Li t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl. /1 00 kg U ni te d K in gd om £/ 10 0 kg 21 .0 7 G V a) 1 13 6, 33 5 53 4, 50 1 05 2, 93 37 9, 46 75 8, 98 89 ,8 78 15 2 28 1 5 53 4, 50 38 1, 61 84 ,3 42 21 .0 7 G 'V a) 2 13 7, 55 5 58 4, 00 1 06 2, 35 38 2, 86 76 5, 78 90 ,6 83 15 3 64 3 5 58 4, 00 38 5, 02 85 ,0 97 21 .0 7 G V b) 13 7, 31 5 57 4, 00 1 06 0, 50 38 2, 19 76 4, 44 90 ,5 24 15 3 37 5 5 57 4, 00 38 4, 35 84 ,9 48 21 .0 7 G VJ a) 1 11 2, 09 4 55 0, 50 86 5, 71 31 1, 99 62 4, 03 73 ,8 98 12 5 20 5 4 55 0, 50 31 3, 76 69 ,3 46 21 .0 7 G V I a) 2 11 6, 96 4 74 8, 00 90 3, 33 32 5, 55 65 1, 15 77 ,1 08 13 0 64 4 4 74 8, 00 32 7, 39 72 ,3 58 21 .0 7 G VI b) 1 11 4, 04 4 62 9, 50 88 0, 77 31 7, 42 63 4, 89 75 ,1 83 12 7 38 3 4 62 9, 50 31 9, 21 70 ,5 52 21 .0 7 G VI b) 2 11 7, 69 4 77 7, 50 90 8, 96 32 7, 58 65 5, 21 77 ,5 89 13 1 46 0 4 77 7, 50 32 9, 43 72 ,8 10 21 .0 7 G VI c) 11 6, 47 4 72 8, 00 89 9, 54 32 4, 18 64 8, 42 76 ,7 85 13 0 09 7 4 72 8, 00 32 6, 02 72 ,0 55 21 .0 7 G V II a) 1 17 2, 62 7 00 7, 50 1 33 3, 21 48 0, 47 96 1, 02 11 3, 80 3 19 2 81 7 7 00 7, 50 ¢4 83 ,1 9 10 6, 79 3 21 .0 7 G V II a) 2 17 5, 40 7 12 0, 50 1 35 4, 68 48 8, 21 97 6, 50 11 5, 63 6 19 5 92 2 7 12 0, 50 49 0, 97 10 8, 51 3 21 .0 7 G V II b) 1 17 4, 56 7 08 6, 50 1 34 8, 19 48 5, 87 97 1, 82 11 5, 08 2 19 4 98 4 7 08 6, 50 48 8, 62 10 7, 99 3 21 .0 7 G VI Ib )2 17 5, 15 7 11 0, 00 1 35 2, 75 48 7, 51 97 5, 10 11 5, 47 1 19 5 64 3 7 11 0, 00 49 0, 27 10 8, 35 8 21 .0 7 G V III a) 22 1, 93 9 00 9, 50 1 71 4, 05 61 7, 72 1 23 5, 54 14 6, 31 2 24 7 89 6 9 00 9, 50 62 1, 21 13 7, 29 9 21 .0 7 G VI II b) 22 2, 91 9 04 9, 00 1 72 1, 62 62 0, 45 1 24 1, 00 14 6, 95 8 24 8 99 0 9 04 9, 00 62 3, 96 13 7, 90 6 21 .0 7 G IX 26 9, 01 92 0, 50 2 07 7, 67 74 8, 77 1 49 7, 65 17 7, 35 0 30 0 48 4 92 0, 50 75 3, 00 16 6, 42 6 22 .0 2 B I 7, 81 31 7, 00 60 ,3 2 21 ,7 4 43 ,4 8 5, 14 9 8 72 4 31 7, 00 21 ,8 6 4, 83 2 22 .0 2 B II &lt; 10 ,0 6 40 8, 50 77 ,7 0 28 ,0 0 56 ,0 1 6, 63 2 11 23 7 40 8, 50 28 ,1 6 6, 22 4 22 .0 2 B II I 20 ,6 7 83 9, 00 15 9, 64 57 ,5 3 11 5, 08 13 ,6 27 23 08 8 83 9, 00 57 ,8 6 12 ,7 88 29 .0 4 C II 16 ,8 9 68 5, 50 13 0, 45 47 ,0 1 94 ,0 3 11 ,1 35 18 86 6 68 5, 50 47 ,2 8 10 ,4 49 29 .0 4 C III a) 1 13 ,5 7 55 1, 00 10 4, 81 37 ,7 7 75 ,5 5 8, 94 6 15 15 8 55 1, 00 37 ,9 8 8, 39 5 29 .0 4 C III a) 2 5, 07 20 6, 00 39 ,1 6 14 ,1 1 28 ,2 3 3, 34 2 5 66 3 20 6, 00 14 ,1 9 3, 13 7 29 .0 4 C III b) 1 19 ,3 3 78 4, 50 14 9, 29 53 ,8 0 10 7, 61 12 ,7 44 21 59 2 78 4, 50 54 ,1 1 11 ,9 59 29 .0 4 C III b) 2 7, 21 29 2, 50 55 ,6 9 20 ,0 7 40 ,1 4 4, 75 3 8 05 4 29 2, 50 20 ,1 8 4, 46 1 35 .0 5 A 14 ,9 1 60 5, 50 11 5, 16 41 ,5 0 83 ,0 1 9, 83 0 16 65 4 60 5, 50 41 ,7 4 9, 22 4 35 .0 5 B I 3, 79 15 4, 00 29 ,2 7 10 ,5 5 21 ,1 0 2, 49 9 4 23 3 15 4, 00 10 ,6 1 2, 34 5 35 .0 5 B II 7, 50 30 4, 50 57 ,9 3 20 ,8 8 41 ,7 5 4, 94 5 8 37 8 30 4, 50 20 ,9 9 4, 64 0 35 .0 5 B II I 11 ,9 2 48 4, 00 92 ,0 6 33 ,1 8 66 ,3 6 7, 85 8 13 31 5 48 4, 00 33 ,3 7 7, 37 4 35 .0 5 B IV 14 ,9 1 60 5, 50 11 5, 16 41 ,5 0 83 ,0 1 9, 83 0 16 65 4 60 5, 50 41 ,7 4 9, 22 4 38 .1 2 A la ) 7, 50 30 4, 50 57 ,9 3 20 ,8 8 41 ,7 5 4, 94 5 8 37 8 30 4, 50 20 ,9 9 4, 64 0 No L 112 / 12 Official Journal of the European Communities 30 . 4 . 80 P o si ti o n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de ll a ta ri ff a T ar ie fn um m er In df Ã ¸r en de m ed lem ss tat  Ei nf Ã ¼h re nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at m em br e im po rta te ur  St ato m em br o im po rta to re  In vo er en de Li d- St aa t EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k D kr ./ 10 0 kg D eu ts ch la nd D M /1 00 kg F ra nc e FF /1 00 kg Ir el an d £/ 10 0 kg It al ia Li t 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd FI /1 00 kg U ni te d K in gd om i/ 10 0 kg 38 .1 2 A Ib ) 10 ,4 2 42 3, 00 80 ,4 8 29 ,0 0 58 ,0 1 6, 87 0 11 63 9 42 3, 00 29 ,1 7 6, 44 6 38 .1 2 A le ) 12 ,7 0 51 5, 50 98 ,0 9 35 ,3 5 70 ,7 0 8, 37 3 14 18 6 51 5, 50 35 ,5 5 7, 85 7 38 .1 2 A id ) 14 ,9 1 60 5, 50 11 5, 16 41 ,5 0 83 ,0 1 9, 83 0 16 65 4 60 5, 50 41 ,7 4 9, 22 4 38 .1 9 T Ia ) 13 ,5 7 55 1, 00 10 4, 81 37 ,7 7 75 ,5 5 8, 94 6 15 15 8 55 1, 00 37 ,9 8 8, 39 5 38 .1 9 T Ib ) 5, 07 20 6, 00 39 ,1 6 14 ,1 1 28 ,2 3 3, 34 2 5 66 3 20 6, 00 14 ,1 9 3, 13 7 38 .1 9 T H a) 19 ,3 3 78 4, 50 14 9, 29 53 ,8 0 10 7, 61 12 ,7 44 21 59 2 78 4, 50 54 ,1 1 11 ,9 59 38 .1 9 T II b) 7, 21 29 2, 50 55 ,6 9 20 ,0 7 40 ,1 4 4, 75 3 8 05 4 29 2, 50 20 ,1 8 4, 46 1 30 . 4 . 80 Official Journal of the European Communities No L 112 / 13 No L 112/14 Official Journal of the European Communities 30. 4 . 80 BILAG II  ANHANG II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II I 1) TillÃ ¦gstold for sukker (tts) og for mel (ttm) (pr. 100 kg nettovÃ ¦gt), der skal anvendes ved indfÃ ¸rsel til FÃ ¦llesskabet fra den 1 . maj til og med den 31 . juli 1980 BetrÃ ¤ge der ZusatzzÃ ¶lle (ZZu) fÃ ¼r Zucker und Mehl (ZMe) (fÃ ¼r 100 kg Nettogewicht) bei der Einfuhr in die Gemeinschaft fÃ ¼r die Zeit vom 1 . Mai bis einschlieÃ lich 31 . Juli 1980 Amounts of additional duties on sugar (ads) and on flour (adf) (per 100 kg net weight) applicable on importation into the Community from 1 May up to and including 31 July 1980 Montants des droits additionnels sur le sucre (das) et sur la farine (daf) (par 100 kg poids net) applicables Ã l'importation dans la CommunautÃ © du 1er mai au 31 juillet 1980 inclus Importi dei dazi aggiuntivi sullo zucchero (daz) e sulla farina (daf) (per 100 kg peso netto) applicabili all'importazione nella ComunitÃ dal 1 ° maggio al 31 luglio 1980 incluso Bedragen der aanvullende invoerrechten op suiker (ais) en op meel (aim) (per 100 kg nettogewicht), geldend bij invoer in de Gemeenschap van 1 mei tot en met 31 juli 1980 (*) I dette bilag er de modvÃ ¦rdier, der angives i national valuta, svarende til belÃ ¸b i ECU, kun vejledende. In diesem Anhang erfolgen die den BetrÃ ¤gen in ECU entsprechenden Watangaben in den nationalen WÃ ¤hrungen nur zur Information. The equivalents in the national currencies of the amounts shown in ECU are given in the Annex for guidance only . Dans cette annexe, les Ã ©quivalences en monnaies nationales des montants en Ã cus ne sont donnÃ ©es qu'Ã titre d'information. II cambio, nelle monete nazionali, degli importi espressi in ECU Ã ¨ dato solamente a titolo informativo in questo allegato. In deze bijlage is de gelijkwaardigheid van de bedragen in Ecu, uitgedrukt in nationale muntwaarde , slechts bij wijze van toelichting. P os it io n T ar if nu m m er CC T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er tt s Z Z u ad s da s da z ai s tt m Z M e ad f da f da f ai m In df Ã ¸r en de me dle ms sta t  Ei nf Ã ¼h ren de rM itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at me mb re im po rta teu r  St ato me mb ro im po rta tor e  In vo er en de L id -S ta at Be lg iq ue / Be lg iÃ « D an m ar k D eu ts ch la nd F ra nc e Ir el an d It al ia Lu xe m bo ur g N ed er la nd U ni te d K in gd om EC U /Ã  cu s/ 10 0 kg EC U /Ã  cu s/ 10 0 kg FB /B fr. /1 00 kg D kr ./ 10 0 kg D M /1 00 kg FE /1 00 kg £/ 10 0 kg Li t/ 10 0 kg Fl ux /1 00 kg Fl ./ 10 0 kg £/ 10 0 kg 17 .0 4 C 4,3 8 17 8, 00 33 ,8 3 12 ,1 9 24 ,3 8 2, 88 8 4 89 2 17 8, 00 12 ,2 6 2, 71 0 17 .0 4 D Ia ) 0 I l 0 0 0 0 0 0 0 0 0 17 .0 4 D Ib )1 2, 44 | | 99 ,0 0 18 ,8 5 6, 79 13 ,5 8 1, 60 9 2 72 5 99 ,0 0 6, 83 1, 51 0 17 .0 4 D Ib )2 3, 41 I 13 8, 50 26 ,3 4 9, 49 18 ,9 8 2, 24 8 3 80 9 13 8, 50 9, 55 2, 11 0 17 .0 4 D Ib )3 aa ) 4, 38 17 8, 00 33 ,8 3 12 ,1 9 24 ,3 8 2, 88 8 4 89 2 17 8, 00 12 ,2 6 2, 71 0 17 .0 4 D Ib )3 bb ) 4, 38 | | 17 8, 00 33 ,8 3 12 ,1 9 24 ,3 8 2, 88 8 4 89 2 17 8, 00 12 ,2 6 2, 71 0 17 .0 4 D Ib )4 5, 36 \ \ 21 7, 50 41 ,4 0 14 ,9 2 29 ,8 4 3, 53 4 5 9 8 7 21 7, 50 15 ,0 0 3, 31 6 17 .0 4 D Ib )5 6, 33 I l 25 7, 00 48 ,8 9 17 ,6 2 35 ,2 4 4, 17 3 7 07 1 25 7, 00 17 ,7 2 3, 91 6 17 .0 4 D Ib )6 7, 31 I I 29 7, 00 56 ,4 6 20 ,3 5 40 ,7 0 4, 81 9 8 16 5 29 7, 00 20 ,4 6 4, 52 2 17 .0 4 D Ib )7 8, 28 I 33 6, 00 63 ,9 5 23 ,0 5 46 ,1 0 5, 45 9 9 24 9 33 6, 00 23 ,1 8 5, 12 3 17 .0 4 D Ib )8 9, 25 | | 37 5, 50 71 ,4 4 25 ,7 5 51 ,5 0 6, 09 8 10 33 2 37 5, 50 25 ,8 9 5, 72 3 17 .0 4 D II a) 0 \ \ 0 0 0 0 0 0 0 0 0 17 .0 4 D II b) 1 2, 44 I I 99 ,0 0 18 ,8 5 6, 79 13 ,5 8 1, 60 9 2 72 5 99 ,0 0 6, 83 1, 51 0 17 .0 4 D II b) 2 3, 90 I 15 8, 50 30 ,1 2 10 ,8 6 21 ,7 1 2, 57 1 4 3 5 6 15 8, 50 10 ,9 2 2, 41 3 17 .0 4 D II b) 3 5, 84 I 23 7, 00 45 ,1 0 16 ,2 6 32 ,5 1 3, 85 0 6 52 3 23 7, 00 16 ,3 5 3, 61 3 17 .0 4 D II b) 4 7, 79 31 6, 00 60 ,1 7 21 ,6 8 43 ,3 7 5, 13 6 8 70 1 31 6, 00 21 ,8 1 4, 81 9 18 .0 6 B I 2, 44 I l 99 ,0 0 18 ,8 5 6, 79 13 ,5 8 1, 60 9 2 72 5 99 ,0 0 6, 83 1, 51 0 18 .0 6 B II a) 1, 95 I I 79 ,0 0 15 ,0 6 5, 43 10 ,8 6 1, 28 6 2 17 8 79 ,0 0 5, 46 1, 20 6 18 .0 6 B II b) 1, 95 I I 79 ,0 0 15 ,0 6 5, 43 10 ,8 6 1, 28 6 2 17 8 79 ,0 0 S, 46 1, 20 6 18 .0 6 C I 0 I I 0 0 0 0 0 0 0 0 0 18 .0 6 C II a) 1 4, 38 \ \ 17 8, 00 33 ,8 3 12 ,1 9 24 ,3 8 2, 88 8 4 89 2 17 8, 00 12 ,2 6 2, 71 0 18 .0 6 C II a) 2 5, 36 I 21 7, 50 41 ,4 0 14 ,9 2 29 ,8 4 3, 53 4 5 9 8 7 21 7, 50 15 ,0 0 3, 31 6 18 .0 6 C II b) 1 5, 36 I I 21 7, 50 41 ,4 0 14 ,9 2 29 ,8 4 3, 53 4 5 98 7 21 7, 50 15 ,0 0 3, 31 6 18 .0 6 C II b) 2 5, 36 I l 21 7, 50 41 ,4 0 14 ,9 2 29 ,8 4 3, 53 4 5 98 7 21 7, 50 15 ,0 0 3, 31 6 18 .0 6 C II b) 3 4, 87 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 44 0 19 7, 50 13 ,6 3 3, 01 3 18 .0 6 C II b) 4 4, 87 I I 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 4 4 0 19 7, 50 13 ,6 3 3, 01 3 18 .0 6 D Ia ) 0, 97 39 ,5 0 7, 49 2, 70 5, 40 0, 63 9 1 08 3 39 ,5 0 2, 72 0, 60 0 18 .0 6 D II a) 1 4, 84 19 7, 50 37 ,6 1 13 ,5 6 26 ,9 5 3, 21 1 5 4 4 0 19 7, 50 13 ,6 3 3, 01 3 30 . 4 . 80 Official Journal of the European Communities No L 112 / 15 No L 112 / 16 Official Journal of the European Communities P o si ti o n T ar if nu m m er C C T he ad in g N o N um Ã ©r o du ta ri f do ua ni er co m m un V oc e de lla ta ri ff a T ar ie fn um m er tt s Z Z u  id s da s da z ai s tt m Z M e ad f da f da f ai m In df Ã ¸r en de m ed lem ss tat  Ei nf Ã ¼h re nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at m em br e im po rta teu r  St ato m em br o im po rta to re  In vo er en de L id -S ta at Be lg iq ue / Be lg iÃ « D an m ar k D eu ts ch la nd F ra nc e Ir el an d It al ia Lu xe m bo ur g N ed er la nd U ni te d K in gd om EC U /Ã  cu s/ 10 0 kg EC U /Ã  cu s/ 10 0 kg FB /B fr. /1 00 kg D kr ./ 10 0 kg D M /1 00 kg FF /1 00 kg £/ 10 0 kg Li t/ 10 0 kg Fl ux /1 00 kg Fl ./ 10 0 kg £/ 10 0 kg 19 .0 7 A 12 ,2 6 49 7, 50 94 ,6 9 34 ,1 2 68 ,2 5 8, 08 3 13 69 4 49 7, 50 34 ,3 2 7, 58 5 19 .0 7 B 16 ,3 9 66 5, 50 12 6, 59 45 ,6 2 91 ,2 5 10 ,8 05 18 30 8 66 5, 50 45 ,8 8 10 ,1 40 19 .0 8 B I a) 4, 87 \ 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 4 4 0 19 7, 50 13 ,6 3 3, 01 3 19 .0 8 B Ib ) 8, 77 \ 35 6, 00 67 ,7 3 24 ,4 1 48 ,8 2 5, 78 2 9 79 6 35 6, 00 24 ,5 5 5, 42 6 19 .0 8 B II a) \ 5, 46 22 1, 50 42 ,1 7 15 ,2 0 30 ,4 0 3, 60 0 6 09 9 22 1, 50 15 ,2 8 3, 37 8 19 .0 8 B II b) 1 2, 44 \ 99 ,0 0 18 ,8 5 6, 79 13 ,5 8 1, 60 9 2 72 5 99 ,0 0 6, 83 '1, 51 0 19 .0 8 B II b) 2 2, 44 \ 99 ,0 0 18 ,8 5 6, 79 13 ,5 8 1, 60 9 2 72 5 99 ,0 0 6, 83 1, 51 0 19 .0 8 B II c) 1 3, 41 \ 13 8, 50 26 ,3 4 9, 49 18 ,9 8 2, 24 8 3 80 9 13 8, 50 9, 55 2, 11 0 19 .0 8 B II c) 2 3, 41 \ 13 8, 50 26 ,3 4 9, 49 18 ,9 8 2, 24 8 3 80 9 13 8, 50 9, 55 2, 11 0 19 .0 8 B II d) 1 4, 87 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 4 4 0 19 7, 50 13 ,6 3 3, 01 3 19 .0 8 B II d) 2 4, 87 19 7, 50 37 ,6 1 13 ,5 6 27 ,1 1 3, 21 1 5 44 0 19 7, 50 13 ,6 3 3, 01 3 19 .0 8 B III a) 1 I I 9, 56 38 8, 00 73 ,8 4 26 ,6 1 53 ,2 2 6, 30 3 10 67 9 38 8, 00 26 ,7 6 5, 91 4 19 .0 8 B III a) 2 | | 9, 56 38 8, 00 73 ,8 4 26 ,6 1 53 ,2 2 6, 30 3 10 67 9 38 8, 00 26 ,7 6 5, 91 4 19 .0 8 B III b) 1 1, 46 \ 59 ,5 0 11 ,2 8 4, 06 8, 13 0, 96 3 1 63 1 59 ,5 0 4, 09 0, 90 3 19 .0 8 B III b) 2 1, 46 59 ,5 0 11 ,2 8 4, 06 8, 13 0, 96 3 1 63 1 59 ,5 0 4, 09 0, 90 3 19 .0 8 B III c) 1 3, 90 15 8, 50 30 ,1 2 10 ,8 6 21 ,7 1 2, 57 1 4 3 5 6 15 8, 50 10 ,9 2 2, 41 3 19 .0 8 B III c) 2 3, 41 13 8, 50 26 ,3 4 9, 49 18 ,9 8 2, 24 8 3 80 9 13 8, 50 9, 55 2, 11 0 19 .0 8 B IV a) 1 \ 13 ,6 6 55 4, 50 10 5, 50 38 ,0 2 76 ,0 5 9, 00 6 15 25 8 55 4, 50 38 ,2 4 8, 45 1 19 .0 8 B IV a) 2 \ 13 ,6 6 55 4, 50 10 5, 50 38 ,0 2 76 ,0 5 9, 00 6 15 25 8 55 4, 50 38 ,2 4 8, 45 1 19 .0 8 B IV b) 1 1, 46 \ 59 ,5 0 11 ,2 8 4, 06 8, 13 0, 96 3 1 63 1 59 ,5 0 4, 09 0, 90 3 19 .0 8 B IV b) 2 0, 97 \ 39 ,5 0 7, 49 2, 70 5, 40 0, 63 9 1 08 3 39 ,5 0 2, 72 0, 60 0 19 .0 8 B V a) 16 ,3 9 66 5, 50 12 6, 59 45 ,6 2 91 ,2 5 10 ,8 05 18 30 8 66 5, 50 45 ,8 8 10 ,1 40 19 .0 8 B V b ) 0, 97 I 39 ,5 0 7, 49 2, 70 5, 40 0, 63 9 1 08 3 39 ,5 0 2, 72 0, 60 0 30 . 4 . 80 30. 4 . 80 Official Journal of the European Communities No L 112/ 17 BILAG III  ANHANG III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III H Prisforskelle for hvidt stikker og mel af blÃ ¸d hvede og af rug, der skal tages i betragtning ved indfÃ ¸rsel til FÃ ¦llesskabet fra den 1 . maj til og med den 31 . juli 1980 Preisunterschiede fÃ ¼r WeiÃ zucker und fÃ ¼r Weichweizen- und Roggenmehl, die bei der Einfuhr in die Gemeinschaft vom 1. Mai bis einschlieÃ lich 31 . Juli 1980 zu berÃ ¼cksichtigen sind Differences in prices for white sugar and for common wheat and rye flour, to be taken into consider ­ ation on importation into the Community from 1 May op to and including 31 July 1980 DiffÃ ©rences de prix affÃ ©rentes au sucre blanc et aux farines de blÃ © tendre et de seigle, Ã prendre en consi ­ dÃ ©ration Ã l'importation dans la CommunautÃ © Ã partir du 1er mai jusqu'au 31 juillet 1980 inclus Differenze di prezzo relative allo zucchero bianco e alle farine di grano tenero e di segala, da prendere in considerazione all'importazione nella ComunitÃ a partire dal 1 ° marcio fino al 31 luglio 1980 incluso Prijsverschillen voor witte suiker en voor meel van zachte tarwe en van rogge, in aanmerking te nemen bij invoer in de Gemeenschap van 1 mei tot en met 31 juli 1980 (*) I dette bilag er de modvÃ ¦rdier, der angives i national valuta , svarende til belÃ ¸b i ECU, kun vejledende. In diesem Anhang erfolgen die den BetrÃ ¤gen in ECU entsprechenden Wertangaben in den nationalen WÃ ¤hrungen nur zur Information. The equivalents in the national currencies of the amounts shown in ECU are given in the Annex for guidance only . Dans cette annexe, les Ã ©quivalences en monnaies nationales des montants en tens ne sont donnÃ ©es qu'Ã titre d'information . Il cambio, nelle monete nazionali , degli importi espressi in ECU Ã ¨ dato solamente a titolo informativo in questo allegato . In deze bijlage is de gelijkwaardigheid van de bedragen in Ecu, uitgedrukt in nationale muntwaarde, slechts bij wijze van toelichting. In df Ã ¸r en de m ed lem ss tat  Ei nf Ã ¼h re nd er M itg lie ds taa t  Im po rti ng M em be rS tat e  Ã t at m em br e im po rta teu r- - St ato m em br o im po rta to re  In vo er en de Li d- St aa t No L 112 / 18 Official Journal of the European Communities EC U /Ã  cu s/ 10 0 kg Be lg iq ue / Be lg iÃ « FB /B fr. /1 00 kg D an m ar k Dk r./ 10 0 kg D eu ts ch la nd D M /1 00 kg F ra nc e FF /1 00 kg Ir el an d £/ 10 0 kg It al ia Li t/ 10 0 kg Lu xe m bo ur g Fl ux /1 00 kg N ed er la nd Fl ./ 10 0 kg U ni te d K in gd om £/ 10 0 kg H vi dt su kk er W ei Ã z uc ke r W hi te su ga r Su cr e bl an c Z uc ch er o bi an co W it te su ik er 9, 74 39 5, 50 75 ,2 3 27 ,1 1 54 ,2 3 6, 42 1 10 88 0 39 5, 50 27 ,2 6 6, 02 6 M el af bl Ã ¸d hv ed e W ei ch w ei ze nm eh l C om m on w he at fl ou r Fa ri ne de bl Ã © te nd re Fa rin a di gr an o te ne ro M ee l va n za ch te ta rw e 13 ,6 6 55 4, 50 10 5, 50 38 ,0 2 76 ,0 5 9, 00 6 15 25 8 55 4, 50 3 « ,2 4 8, 45 1 M el af ru g Ro gg en m eh l Ry e flo ur Fa rin e de se ig le Fa rin a di se ga la Ro gg em ee l 12 ,2 6 49 7, 50 94 ,6 9 34 ,1 2 68 ,2 5 8, 08 3 13 69 4 49 7, 50 34 ,3 2 7, 58 5 30 . 4 . 80